Case 2:19-cv-00370-JRG Document 72 Filed 01/04/19 Page 1 of 7 PagelD #: 1013

fa
oe

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

ECI SOFTWARE SOLUTIONS, INC.,,
Plaintiff,
CASE NO, 3:18-cv-02758-S

¥v.

JOHN PLYLER PLUMBING AND
HARDWARE, INC.; OLSHAN LUMBER
COMPANY; AND PROSPERITY
COMPUTER SOLUTIONS, LLC,

0GR GO 6G GOD OGG LOR GOD 600 0GD GO GOD Ooo

Defendants.

AGREED ORDER PURSUANT TO FEDERAL RULE OF EVIDENCE 502(b)
THE COURT, having considered the agreement of the parties detailed in this Agreed
Order Pursuant to Federal Rule of Evidence 502(b) (the “Order”), and pursuant to Federal Rule
of Civil Procedure 16(b)(3)(B)(iv), has concluded that the Order, as set forth below, should be
entered.
IT IS THEREFORE ORDERED THAT:
A. DEFINITIONS
a. “Document” shall mean any information in written or recorded form,
b. “Party or “Parties” shall mean any one of or all of ECI Software Solutions, Inc., John
Plyler Plumbing and Hardware, inc., Olshan Lumber Company, and Prosperity
Computer Solutions, LLC.
c. “Documents Produced” or “produced documents,” as used herein, includes all
documents made available for review or produced in any manner during this

litigation.

AGREED ORDER PURSUANT TO FEDERAL RULE OF EVIDENCE 502(b) — Page |

 

 
Case 2:19-cv-00370-JRG Document 72 Filed 01/04/19 Page 2 of 7 PagelD #: 1014

B. PURPOSE AND SCOPE

The Court hereby orders, pursuant to Federal Rule of Civil Procedure 16(b)(3)(B)(iv) and
Rule 502(b) of the Federal Rules of Evidence, that the production of a document shall not
constitute a waiver of any privilege or protection as to any portion of that document, or as to any
undisclosed privileged or protected communications or information concerning the same subject
matter, in this or in any other proceeding. This Order applies to attorney-client privilege and
work-product protection. Any Party that complies with this Order will be deemed to have taken
reasonable steps to rectify disclosures of privileged or protected material. Nothing in this Order
shall constitute an admission that any document disclosed in this litigation is subject to any of the
foregoing privileges or protections, or that any Party is entitled to raise or assert such privileges.
Additionally, nothing in this Order shall prohibit the Parties from withholding from production
any document covered by any applicable privilege or other protection.

The Parties recognize that each Party will likely be required to review and disclose large
quantities of information and documents through the discovery process in this action. The
Parties have agreed to take reasonable efforts to prevent the production of documents or
information subject to the attorney-client privilege or work product protection, Despite such
reasonable efforts to avoid disclosure, the Parties have agreed that in the event privileged or
protected documents or information are produced, such a disclosure during this litigation shall
not constitute a waiver of such privilege or protection.

C. PROCEDURES

The procedures applicable to a claim of privilege regarding a produced document and the

resolution thereof shall be as follows:

I, Ifa producing party discloses to a receiving party a document, or part thereof, that

AGREED ORDER PURSUANT 10 FEDERAL RULE OF EVIDENCE 502(b} — Page 2

 

 
Case 2:19-cv-00370-JRG Document 72 Filed 01/04/19 Page 3 of 7 PagelD #: 1015

is subject to the attorney-client privilege or the work product doctrine, the receiving party shall
immediately cease reviewing or using such document upon: (a) discovery by the receiving party
that it has received information or material that it knows or reasonably believes was
inadvertently disclosed and/or is protected by the attorney-client privilege or the work product
doctrine or (b) receipt of notice from the producing party of the claim of privilege, whichever is
earlier.

2. if a receiving party discovers that it has received a document, or a part thereof,
that it knows, should know, or reasonably believes is protected by the attorney-client privilege or
the work product doctrine, the receiving party shall, within ten (10) business days of such
discovery, notify the producing party. The receiving party shall also immediately segregate and
sequester, destroy, or return to the producing party all such documents, and ali copies thereof,
and shall provide written notification to the producing party confirming such sequestration,
destruction, or return. If the producing party wishes to assert a claim of privilege or other
protection, it shall provide to the receiving party a “Privilege Notice” (as defined below) and a
privilege log, in accordance with Section C.3 hereof, within ten (10) business days of receiving
notice from the receiving party of the production of the potentially privileged or protected
document(s). Nothing in this Order is intended to shift the burden to identify privileged and
protected documents from the producing party to the receiving party.

3. If the producing party determines that a document, or part thereof, that it has
produced is subject to an attorney-client privilege or attorney work-product or is otherwise
protected, the producing party shall, within ten (10) business days of making such determination,
give the receiving party notice of the claim of privilege and request that the receiving party

return or destroy the privileged or protected document(s) (a “Privilege Notice”). A Privilege

AGREED ORDER PURSUANT TO FEDERAL RULE OF EVIDENCE 502(b) — Page 3

 

 
Case 2:19-cv-00370-JRG Document 72 Filed 01/04/19 Page 4 of 7 PagelD #: 1016

Notice must contain information sufficient to identify the document, including, if applicable, a
Bates number and an identification of the privilege or protection asserted. Within ten (10)
business days of providing a Privilege Notice, the producing party must also provide a privilege
log that: (a) identifies the specific Bates number(s) of the document(s} containing the allegedly
privileged or protected material; (b) describes the subject matter of the document(s) containing
the allegedly privileged or protected material; (c) identifies the privilege or protection asserted;
(d) states the basis for the claimed privilege or withholding of such information from production;
and (e) identifies the date, author, and recipients of the document(s). If the producing party
claims that only a portion of a document is privileged or protected, the producing party shall
provide, along with the privilege log, a new copy of the document with the allegedly privileged
or protected portions redacted.

4, Upon receiving a Privilege Notice, if the receiving party does not intend to
challenge the privilege or protection asserted, the receiving party must promptly return all copies
of the specified document(s) to the producing party, or destroy all such copies, depending upon
the stated preference of the producing party. If the producing party elects to allow the receiving
party to destroy the specified document(s), the receiving party must provide the producing party
with a written certification of counsel that the document(s) have been destroyed. The receiving
party must also destroy any notes taken about the decument(s} and any other documents
generated or maintained by the receiving party that incorporate or include information contained
in the privileged document(s), and the receiving party must provide the producing party with a
written certification of counsel that all such notes and other documents have been destroyed.

5. Upon receiving a Privilege Notice, if the receiving party wishes to dispute a

producing party’s privilege or protection assertion, the receiving party shall promptly meet and

AGREED ORDER PURSUANT TO FEDERAL RULE OF EVIDENCE 502(b) — Page 4

 

 
Case 2:19-cv-00370-JRG Document 72 Filed 01/04/19 Page 5of 7 PagelD#: 1017

confer with the producing party. The receiving party shall sequester all copies of the disputed
document(s), as well as all notes taken about the document(s), and shall not use the disputed
document(s) in the litigation (e.g., as an exhibit to a pleading, or in deposition) while the dispute
is pending. If the parties are unable to come to an agreement about the privilege or protection
assertions made in the Privilege Notice, the receiving party may make a sealed motion for a
judicial determination of the privilege claim. The receiving party must file its motion within
thirty (30) days from the date of the producing party’s Privilege Notice. The producing party,
though not the moving party, bears the burden of proving the privilege claim.

6, Pending resolution of the judicial determination, the receiving party shall preserve
and refrain from using the challenged information contained in the document(s) for any purpose
and shall not disclose such information to any person other than those required by law to be
served with a copy of the sealed motion, unless otherwise agreed by the Parties. The receiving

party’s motion challenging the assertion must not publicly disclose any information claimed to

 

be privileged or protected. Any further briefing by any Party shall also not publicly disclose any

information claimed to be privileged or protected if the claim remains unresolved or is resolved

 

in the producing party’s favor.
7. If the receiving party disclosed any privileged or protected document to another
person or entity before receiving a Privilege Notice from the producing party or otherwise

discovering that the document, or a part thereof, was protected by a privilege or other protection, |

 

the receiving party shall promptly take reasonable steps to retrieve all copies of the document,

 

notify the person or entity to whom the document was disclosed that the document is privileged
and must not be further disclosed or used, and notify the producing party of this disclosure and

the efforts to recover the document.

AGREED ORDER PURSUANT TO FEDERAL RULE OF EVIDENCE 502(b) — Page §
Case 2:19-cv-00370-JRG Document 72 Filed 01/04/19 Page 6 of 7 PagelD #: 1018

8. The Parties may stipulate to extend the time periods specified in paragraphs 2, 3
and 5 above.
9, If a document must be returned or destroyed as determined by the process

outlined above, that document, along with copies and notes about the document, whether they
exist on back-up tapes, systems, or similar storage need not be immediately deleted or destroyed,
and, instead, such materials can and shall be overwritten and destroyed in the normal course of
business. Until they are overwritten in the normal course of business, the receiving party will
take reasonable steps to limit access to those documents, if any, to the persons necessary to
conduct routine IT and cybersecurity functions.

10. This Order does not preclude a party from voluntarily waiving any claims of
privilege (e.g., by asserting an “advice of counsel” defense).

Il. So long as the Parties comply with the terms of this Order, no Party shall assert
that the disclosure of any privileged or protected document waived any claim of the attorney-
client privilege or attorney work product protection and no producing party shall contend that a
receiving party (or its counsel or agents) is or has been tainted by the receipt of privileged or
protected documents. After returning or destroying any privileged or protected document(s)
pursuant to the terms of this Order, the receiving party may thereafter seek production of any
document or information and may dispute any assertion of privilege, but in so doing may not
assert that the previous disclosure by the producing party waived any claim of attorney-client
privilege or attorney work product.

12. The foregoing protections against the waiver of any attorney-client privilege,
work product protection, and other privileges and protections applies in the pending case and any

other or future Federal or State proceeding,

AGREED ORDER PURSUANT TO FEDERAL RULE OF EVIDENCE 502(b) ~ Page 6

 
Case 2:19-cv-00370-JRG Document 72 Filed 01/04/19 Page 7 of 7 PagelD #: 1019

IT IS SO ORDERED.
; ee
Signed this the oY day , 201%
fi oy i———-—~

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

AGREED AS TO SUBSTANCE AND FORM:

/s/ Christopher M, LaVigne
Christopher M. LaVigne
Counsel for ECI SOFTWARE SOLUTIONS, INC.

fs/ Audra L. Mayberry*
Audra L. Mayberry
Counsel for JOHN PLYLER PLUMBING AND HARDWARE, INC.

{s/ Todd Shadle*

Todd Shadie
Counsel for OLSHAN LUMBER COMPANY

/s/ Leiza Dolghih*
Leiza Dolghih

Counsel for PROSPERITY COMPUTER SOLUTIONS, LLC

*e-signed by permission

AGREED ORDER PURSUANT TO FEDERAL RULE GF EVIDENCE 502(b) — Page 7

 
